Citation Nr: 0735816	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for a left (minor) 
shoulder injury.

3.  Entitlement to service connection for a growth on the 
neck.

4.  Entitlement to service connection for burns.

5.  Entitlement to service connection for alcohol treatment.

6.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active service from October 9, 1970 
to March 16, 1975.  The character of the veteran's service 
from March 17, 1975 to February 22, 1979 is a bar to benefits 
based on that period of service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service medical records are not 
complete.  The veteran's period of honorable service was from 
October 9, 1970 to March 16, 1975, but the service medical 
records associated with the claims file end in February 1971, 
with the exception of a few administrative entries.  The 
veteran contends that he was treated for burns while 
stationed in Fort Jackson, South Carolina.  No records of 
such treatment are associated with the claims file.  
Additional clinical records, to include separately-filed 
hospital records, and separately-filed psychiatric records, 
should be requested.  In this regard, the veteran's service 
administrative records reflect that he was treated, at least 
on an outpatient basis, for alcoholism while in service.  No 
record of such treatment is associated with the claims file.  
A special request for these records should be submitted.

The veteran contends that he sought medical treatment while 
stationed in Germany, prior to the period of service for 
which benefits are barred.  No service medical records for a 
duty station in Germany are associated with the claims file.  
It is the Board's opinion that an additional search for 
service clinical records is necessary.  The Board is unable 
to locate the portions of the veteran's personnel file which 
reflects duty stations and military occupational specialty.  
The veteran's complete DA Form 20 (Personnel Qualification 
Record) should be requested.

The veteran has identified post-service treatment records he 
believes may be relevant to his claims.  In particular, he 
claims he was treated during incarceration for a growth on 
the neck for which he seeks service connection.  The clinical 
records from the veteran's incarceration at Brushy Mountain 
State Prison, and from any other prison facilities the 
veteran identifies, should be obtained.

The veteran also stated an intention to seek Social security 
Administration disability benefits.  If the veteran has filed 
such a claim, those records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The National Personnel Records Center 
(NPRC) should be asked to search for 
additional service medical records for the 
veteran, especially records for the period 
from February 1971 through March 16, 1975, to 
include records from an Army health care 
facility located in Germany during the period 
the veteran's DA Form 20 indicates he was 
stationed in Germany.  The veteran's service 
personnel record, DA Form 20, should also be 
requested.  NPRC should be asked to search for 
any separately-filed clinical or psychiatric 
records, including records of treatment for 
alcoholism.  

If NPRC has no additional records for the 
veteran, the service department should be 
asked to search for service medical, 
psychiatric, personnel and administrative 
records for the veteran, especially for the 
period from October 1970 to March 16, 1975.  

2.  The veteran should again be afforded the 
opportunity to identify or submit any 
additional records which might be pertinent to 
the claims, including employment records, 
private or VA medical records, or prison 
facility clinical records, and to submit 
statements from individuals who may have 
observed pertinent symptoms or occurrences. 

3.  Advise the veteran of the criteria for 
establishing service connection for alcohol 
abuse or alcohol treatment as secondary to a 
service-connected disability.

4.  Ask the veteran whether he has submitted 
claims for disability or other Social Security 
Administration benefits or claims for benefits 
from a state or locality.  Request the 
identified records.

5.  Obtain the veteran's current VA clinical 
records, if he identifies the VA facility/ies 
at which he has sought treatment since his 
release from incarceration.  

6.  Obtain clinical records from Brushy 
Mountain State Prison, and any other prison 
facility identified by the veteran as having 
records pertinent to the claims.

7.  Advise the veteran of the alternative 
types of evidence he may submit to show that 
he sustained burns, or other claimed 
disorders, in service, to include photographs, 
letters, or the like.  

8.  After the above development has been 
completed, review the expanded record to 
determine if any claim on appeal may be 
granted.  If the expanded record suggests that 
any additional development is required, 
conduct the required development.

9.  If, and only if, service connection is 
granted for a disability, the veteran should 
be afforded VA examination to determine the 
likelihood that his alcohol abuse is secondary 
to the service-connected disability.  The 
examiner should be advised of the specific 
disability/ies for which service connection 
has been granted.  The examiner should answer 
the following question:  Is it at least as 
likely as not (i.e., is there a 50 percent or 
greater likelihood) that the veteran developed 
alcohol abuse secondary to a service-connected 
disability or combination of disabilities?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical evidence 
supporting the opinion(s).  It would be 
helpful if the examiner, in expressing his or 
her opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

10.  The veteran should be afforded VA 
examination to determine what service-
connected disabilities and nonservice-
connected disorders are present.  The examiner 
should describe the effect of each disability 
or disorder on the veteran's industrial 
capability.  Then, the veteran's claim for 
nonservice-connected pension should be 
readjudicated.  
 
11.  Thereafter, the RO should review the 
evidence to confirm that each claim remaining 
on appeal has been readjudicated in light of 
all evidence of record.  If any benefit sought 
remains denied, an appropriate supplemental 
statement of the case should be furnished to 
the veteran, and to his representative, if he 
obtains one.  The veteran should have the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



